DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 3, 5, and 8 are objected to because of the following informalities.
Claim 3 recites “determining the available dispatch time comprises” where Examiner assumes Applicant intended to recite “determining the available dispatch time further comprises”.
Claim 5 recites “determining the anticipated dispatch time comprises” where Examiner assumes Applicant intended to recite “determining the anticipated dispatch time further comprises”.
Claim 8 recites “selecting the second charging rate comprises” where Examiner assumes Applicant intended to recite “selecting the second charging rate further comprises”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hortop et al. (US 2019/0039467).
	In regard to claim 1: Hortop et al. discloses a method for selecting a charging rate for an electric vehicle (EV) (see Abstract) comprising: determining an available dispatch time for the EV based on a current charge level of a battery of the EV, a first charging rate, and a target charge level (see [0021], [0026], and [0033]); determining an anticipated dispatch time for the EV based on predicted demand for a fleet of EVs (see [0028], [0033]), the fleet comprising the EV (see [0035]); in response to determining that the available dispatch time is earlier than the anticipated dispatch time, selecting a second charging rate that is lower than the first charging rate (see [0021], [0025], [0033], [0039], [0041], [0049], [0050]); and instructing the EV to be charged at the second charging rate (see [0005], [0016], [0049], and [0041]).
	In regard to claim 2: Hortop et al. discloses the method of claim 1, wherein the available dispatch time is a time at which the battery of the EV reaches the target charge level (see [0033]).  
In regard to claim 3: Hortop et al. discloses the method of claim 2, wherein determining the available dispatch time comprises: determining a predicted usage of the EV following charging of the EV (see [0022]); calculating, as the target charge level, a charge level of the battery of the EV that is sufficient for carrying out the predicted usage of the EV (see [0021], [0022]); and determining the available (see [0033]).
In regard to claim 4: Hortop et al. discloses the method of claim 1, wherein the first charging rate is a maximum charging rate provided by a charging station available to an EV for charging the battery of the EV (see [0039]). 
In regard to claim 7: Hortop et al. discloses the method of claim 1, wherein the second charging rate is a rate that charges the battery of the EV to at least the target charge level in time for the anticipated dispatch time (see [0041]).
In regard to claim 8: Hortop et al. discloses the method of claim 1, wherein selecting the second charging rate comprises: determining a power draw on the battery of the EV during charging of the EV (see [0020]); and calculating the second charging rate as a rate that charges the battery of the EV to at least the target charge level in time for the anticipated dispatch time (see [0021]), accounting for the power draw on the battery during charging of the EV (see [0025]).  
In regard to claim 9: Hortop et al. discloses the method of claim 1, further comprising: calculating a charging rate curve (see Fig. 4), the charging rate curve comprising the second charging rate and at least a third charging rate (see [0039]), wherein the battery of the EV is charged at the second charging rate for a first period of time (see [0039]) and the battery of the EV is charged at the third charging rate for a second period of time (see [0039]).  
In regard to claim 10: Hortop et al. discloses the method of claim 9, wherein the second charging rate is zero, and during the first period of time the battery of the EV does not receive a charge (see [0039]).
In regard to claim 11: Hortop et al. discloses the method of claim 1, further comprising: retrieving data describing degradation costs on the battery based on at least one of charging rates and charge levels (see [0033]); retrieving data describing anticipated energy costs for charging the battery (see [0033]); and calculating the second charging rate as an optimal charging rate that minimizes overall costs on the battery based on the retrieved degradation cost data and anticipated energy cost data (see [0033]).
In regard to claim 13: Hortop et al. discloses the method of claim 1, further comprising: retrieving data describing a projected route for the EV (see [0022]); determining an anticipated power draw on the battery of the EV based on the data describing the projected route (see [0022]); and determining the available dispatch time based on the anticipated power draw (see [0025], [0026]).  
In regard to claim 15: Hortop et al. discloses a system for charging an electric vehicle (EV) of a fleet of EVs (see [0006], [0004]) comprising: a charging manager configured to: determine an available dispatch time for the EV based on a current charge level of a battery of the EV and a first charging rate (see [0021], [0026], and [0033]), determine an anticipated dispatch time for the EV based on predicted demand for the fleet of EVs (see [0028], [0033]), and in response to determining that the available dispatch time is earlier than the anticipated dispatch time, select a second charging rate that is lower than the first charging rate (see [0021], [0025], [0033], [0039], [0041], [0049], [0050]); and a charging station configured to:ATTORNEY DOCKET NO.UTILITY PATENT APPLICATION CP100353-US-0134receive an instruction to charge the EV at the second charging rate, and charge the EV at the second charging rate (see [0005], [0016], [0049], and [0041]).
In regard to claim 16: Hortop et al. discloses the system of claim 15, wherein the charging manager is further configured to: determine a power draw on the battery of the EV during charging of the EV (see [0020]); and calculate the second charging rate as a rate that charges the battery of the EV in time for the anticipated dispatch time (see [0021]), accounting for the power draw on the battery during charging of the EV (see [0025]).
	In regard to claim 17: Hortop et al. discloses the system of claim 15, wherein the charging manager is further configured to: retrieve data describing degradation costs on the battery based on at least one of charging rates and charge levels (see [0033]); retrieve data describing anticipated energy costs for charging the battery (see [0033]); and calculate the second charging rate as an optimal charging rate that minimizes overall costs on the battery based on the retrieved degradation cost data and anticipated energy cost data (see [0033]). 
In regard to claim 18: Hortop et al. discloses a non-transitory computer-readable medium storing instructions for selecting a charging rate for an electric vehicle (EV) (see [0068]), the instructions, when executed by a processor, cause the processor to: determine an available dispatch time for the EV based on a current charge level of a battery of the EV, a first charging rate, and a target charge level (see [0021], [0026], and [0033]); determine an anticipated dispatch time for the EV based on predicted demand for a fleet of EVs (see [0028], [0033]), the fleet comprising the EV (see [0035]); in response to determining that the available dispatch time is earlier than the anticipated dispatch time, select a second charging rate that is lower than the first charging rate (see [0021], [0025], [0033], [0039], [0041], [0049], [0050]); (see [0005], [0016], [0049], and [0041]).
In regard to claim 19: Hortop et al. discloses the non-transitory computer-readable medium of claim 18, wherein the instructions for selecting the second charging rate cause the processor to: determine a power draw on the battery of the EV during charging of the EV (see [0020]); andATTORNEY DOCKET NO.UTILITY PATENT APPLICATION CP100353-US-0135calculate the second charging rate as a rate that charges the battery of the EV in time for the anticipated dispatch time (see [0021]), accounting for the power draw on the battery during charging of the EV (see [0025]).
In regard to claim 20: Hortop et al. discloses the non-transitory computer-readable medium of claim 18, wherein the instructions for selecting the second charging rate cause the processor to: retrieve data describing degradation costs on the battery based on at least one of charging rates and charge levels (see [0033]); retrieve data describing anticipated energy costs for charging the battery (see [0033]); and calculate the second charging rate as an optimal charging rate that minimizes overall costs on the battery based on the retrieved degradation cost data and anticipated energy cost data (see [0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hortop et al. (US 2019/0039467) modified by Weicker et al. (US 2018/0131204).

In regard to claim 12: Hortop et al. discloses the method of claim 1, further comprising: retrieving data describing weather conditions in an environment of the EV (see [0030]); Hortop et al. does not explicitly disclose determining an anticipated power draw on the battery of the EV during a predicted usage of the EV based on the weather conditions; and determining the available dispatch time based on the anticipated power draw; however Hortop et al. does disclose that charging may be effected by ambient conditions (see [0030]); Weicker et al. teaches determining an anticipated power draw on the battery of the EV during a predicted usage of the EV based on the weather conditions (see [0016]); and determining the available dispatch time based on the anticipated power draw (see [0018]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Weicker et al. with the disclosure of Hortop et al. as doing so amounts to us f a known technique to improve similar devices in the same way.  
Allowable Subject Matter
Claims 5, 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: Claim 5 contains claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “wherein determining the anticipated dispatch time for the EV comprises: identifying a segment of the fleet of EVs, the segment comprising the EV; retrieving a predicted demand curve for the segment of the fleet of EVs, the predicted demand curve calculated based on previous demands on the segment of EVs; and determining the anticipated dispatch time for the EV based on the predicted demand curve”. Claim 14 contains claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “wherein the first charging rate is a charging rate provided by a first type of charger having a first maximum charging rate, the method further comprising: determining that the second charging rate is less than a second maximum charging rate provided by a second type of charger, the second maximum charging rate less than the first maximum charging rate; and instructing the EV to maneuver to the second type of charger for charging at the second charging rate”. Hortop et al. appears to be the closest prior art. Claim 6 incorporates all of the limitations of claim 5 by reference, and is therefore allowable under the same rationale. 
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669